Citation Nr: 1634451	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-26 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement for service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, anxiety disorder, and polysubstance abuse.  

3.  Entitlement to service connection for a cervical spine disorder, claimed as neck disorder due to tailgate injury.  

4.  Entitlement to an initial rating in excess of 30 percent for ulnar neuropathy (formerly rated as diminished sensation) of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 through April 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was previously before the Board in February 2014, at which time it was remanded for additional development.  

In the Introduction of the Board's February 2014 decision and remand, the Board explained that the Veteran's claim for service connection for "depression" was more appropriately characterized broadly as one for "an acquired psychiatric disorder" pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board clarified that the appeal encompassed diagnoses other than depression, including PTSD, anxiety disorder, and polysubstance abuse.  While the Board made no mention of a September 2013 rating decision that had been issued to the Veteran denying entitlement to service connection for PTSD specifically, the issue of PTSD was expressly included by the Board in February 2014 as a psychiatric diagnosis that was considered in appellate status by virtue of Clemons.  Thus, any requirement for a separate substantive appeal for the specific diagnosis of PTSD (that was denied in the September 2013 rating decision) is deemed waived.  See also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).  For these reasons, even though the RO recently issued a September 2015 rating decision stating that PTSD was finally denied in an unappealed September 2013 rating decision and determined that no "new and material" evidence had been received to reopen this claim, the issue is properly considered a claim for original service connection on appeal rather than as a claim to reopen.  See also August 2014 supplemental statement of the case (expressly listing the issue of "service connection for an acquired psychiatric disorder, to include . . . PTSD").  

However, because different legal criteria apply to claims for service connection for PTSD, the Board will bifurcate the issue of PTSD from other any other non-PTSD acquired psychiatric disorders for the sake of clarity on the first page of this decision.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the claims file, the Board determines that a remand is necessary for additional development as set forth below.

I.  Issuance of a Supplemental Statement of the Case

The Veteran was last provided with a supplemental statement of the case on all of the appellate issues in August 2014, approximately two years ago.  Since that time, the RO obtained new VA examinations and numerous VA treatment records pertinent to the issues on appeal.  See e.g. VA treatment records added to the Veterans Benefits Management System (VBMS) in April 2015 and August 2015; June 2015 VA left hand examination.  As the Veteran's representative expressly requested "remand for additional review by the RO/AOJ" of the additional evidence, it is not subject to a waiver of AOJ review under 38 C.F.R. § 20.1304 (2015).  Accordingly, a remand is necessary for the issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.37(a), 19.31(b) (2015) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).

The Board recognizes that the RO issued a rating decision in September 2015 readjudicating the issues of entitlement to an increased rating for left hand neuropathy and entitlement to service connection for PTSD, incorrectly explaining that the rating decision was being issued in response to the Veteran's "claim for increased evaluation that was received on March 4, 2015."  However, the fact of the matter is that the claims for the left hand and PTSD were already in appellate status.  Accordingly, as a rating decision serves a different purpose than that of a supplemental statement of the case, a remand is necessary to correct this due process deficiency.

II.  Compliance with the Board's February 2014 Remand Directives

The VA opinions obtained on remand in this case do not sufficiently comply with the Board's remand directives of February 2014.  Namely, the VA psychiatric opinions fail to address secondary service connection-on either a causal or aggravational basis-with respect to his already service-connected bilateral hearing loss disability as directed by the Board; rather, the March 2014 VA opinion and August 2014 addendum opinion only consider whether the Veteran's service-connected left hand disability alone either caused or aggravated his depression/anxiety.  

Moreover, with respect to direct service connection, the Board expressly requested that the examiner "discuss" and "address" the following evidence:  (1) service treatment records (denying depression, excessive worry, and nervous trouble but reporting "frequent trouble sleeping" in March 1977), (2) post-service treatment records (showing discharge due to incompatibility in 1977, a charge of possession of a controlled substance in 1978/1979, and treatment for drug addiction in 1984), and (3) the Veteran's July 2010 contention that he was "unjustly removed from military service" due to his depression and nightmares.  However, the pertinent evidence was not discussed as requested.  Thus, the obtained VA nexus opinion does not comply with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance).

III.  Recent VA Treatment Records

On remand, the AOJ should also ensure that any recent VA treatment records pertaining to the Veteran's left hand neuropathy, claimed psychiatric disorder(s), and/or claimed neck injury are associated with the claims file.

Accordingly, the case is REMANDED for the following actions: 

1.  Obtain any recent VA treatment records (from August 2015 to the present) that are relevant to the issues on appeal.

2.  Obtain an addendum VA opinion that complies with the Board's prior remand directives regarding the etiology of the Veteran's claimed psychiatric disorder(s).  As directed by the February 2014 Board remand, the examiner should provide an opinion, WITH RATIONALE, as to the following questions:

(a) Did the Veteran's psychiatric disorder(s) have an onset in service or are they otherwise related to the Veteran's active military service?  In providing this opinion, the examiner must discuss following pertinent evidence:  (1) service treatment records (denying symptoms of depression, excessive worry, and nervous trouble but reporting "frequent trouble sleeping" in March 1977), (2) post-service treatment records (showing discharge due to incompatibility in 1977, a charge of possession of a controlled substance in 1978/1979, and treatment for drug addiction in 1984), and (3) the Veteran's July 2010 contention that he was "unjustly removed from military service" due to his depression and nightmares; and

(b) Is the Veteran's claimed psychiatric disorder(s) CAUSED or AGGRAVATED (i.e. permanently worsened beyond the natural progression) by his service-connected bilateral hearing loss disability?

3.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case that considers all pertinent evidence added to the record since the last August 2014 supplemental statement of the case (including VA treatment records and VA examination reports), and afford an appropriate time period for response.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


